PER CURIAM.
Petitioner, Gulf, Colorado & Santa Fe Railway Company, prays that we enter a writ of mandamus or prohibition directing the lower court to transfer from *804the Eastern District of Texas, Beaumont Division, to the Abilene or San Angelo Divisions of the Northern District of Texas a F. E. L. A. suit instituted against petitioner by Walter W. Dove. We think that the court below considered the relevant factors incident to such a petition, that it correctly construed the statute under which the petition was brought,1 and that it has not clearly abused its discretion. It follows that, under the decisions of this Court in Ex Parte Blaski, 5 Cir., 245 F.2d 737, 738, and cases there cited, the petition ought to be denied.
The court below had two hearings on the petition and entered two separate orders, and it referred to like action it had taken in six other civil actions wherein the same petitioner had sought to have civil actions transferred. In those cases the trial court had expressed a willingness to issue certificates for interlocutory appeals under 28 U.S.C.A. § 1292 (b), although it was not convinced that such appeals would materially advance the ultimate termination of the litigation involved.
We do not think the facts advanced by the petitioner show that the court below has clearly abused its discretion in refusing the transfer order desired by petitioner, and the petition for writ of mandamus or prohibition is
Denied.

. 28 U.S.C.A. § 1404(a).